Exhibit 10.1

 

    Name:     Number of Appreciation Units:     Date of Grant:

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II

SUNGARD MANAGEMENT INCENTIVE PLAN

FORM OF PERFORMANCE BASED APPRECIATION UNIT AWARD AGREEMENT

THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS APPRECIATION UNIT
AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING AND TRANSFER AND REQUIREMENTS
RELATING TO SALE AND OTHER PROVISIONS AS SET FORTH IN THE AMENDED AND RESTATED
STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL CORP., SUNGARD CAPITAL CORP. II,
SUNGARD HOLDING CORP., SUNGARD HOLDCO LLC, SUNGARD DATA SYSTEMS INC., AND
CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II,
DATED AS OF NOVEMBER 7, 2012 (AS IN EFFECT FROM TIME TO TIME, THE “STOCKHOLDERS
AGREEMENT”).

SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY ENCOURAGE YOU TO
SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL ADVISORS WITH RESPECT TO YOUR
AWARD AND ITS TAX CONSEQUENCES.

This agreement (the “Agreement”) evidences the Award granted by SunGard Capital
Corp., a Delaware corporation (the “Company”), and SunGard Capital Corp. II, a
Delaware corporation (“Lowerco” and together with the Company, the “Companies”),
to the undersigned (the “Grantee”) pursuant to, and subject to the terms of, the
SunGard 2005 Management Incentive Plan (as amended from time to time, the
“Management Incentive Plan”), which is incorporated herein by reference and of
which the Grantee hereby acknowledges receipt. The Award provides for the grant
of Appreciation Units (as defined below) on the terms set forth herein and in
the Management Incentive Plan.

1. Grant of Appreciation Units. The Company and Lowerco (as applicable) grant to
the Grantee, as of the above Date of Grant, an Award equal to the number of
Appreciation Units set forth above, on the terms provided herein and in the
Management Incentive Plan. The Appreciation Units evidenced by this Agreement
are granted to the Grantee in an Employment capacity as an employee of the
Employer.

2. Appreciation Unit Account. The Company shall establish and maintain an
Appreciation Unit account (the “Account”) as a bookkeeping account on its
records for the Grantee and shall record in the Account the number of
Appreciation Units awarded to the Grantee. No Shares (as defined below) shall be
issued to the Grantee at the time the Award is made, and the Grantee shall not
be, nor have any of the rights or privileges of, a shareholder of the Companies
with respect to any Appreciation Units recorded in the Account. The Grantee
shall not have any interest in any fund or specific assets of the Companies by
reason of this Award or the Account established for the Grantee.

 

-1-



--------------------------------------------------------------------------------

3. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Management
Incentive Plan. The following terms shall have the following meanings:1

 

  (a) “Appreciation Unit” means an award to be paid in Shares as set forth in
Section 5.

 

  (b) “Change of Control” has the meaning set forth in the Stockholders
Agreement, without regard to any subsequent amendment thereof.

 

  (c) “Disability” has the meaning set forth in the Stockholders Agreement,
without regard to any subsequent amendment thereof.

 

  (d) “Employer” means the Company or its Affiliate with which the Grantee has
entered into an Employment relationship.

 

  (e) “Fair Market Value” means the fair market value of a Unit or Shares, as
applicable, on the applicable date, as determined by the Administrator or the
Board. As long as Shares are not traded on an established securities market,
Fair Market Value will be determined by the Board quarterly, in accordance with
the Stockholders Agreement (without regard to any subsequent amendment thereof),
either at a meeting of the Board or by written consent in lieu of a meeting. If
any stock of either of the Companies becomes publicly traded on an established
securities market, the Fair Market Value of a Share shall be the closing price
of a Share during regular trading hours on the applicable securities market on
the applicable date, or, if no sales occurred on such date, on the next
preceding date on which there were sales of Shares.

 

  (f) “Payment Date” has the meaning set forth in Section 5.

 

  (g) “Performance Period” means the     -year period beginning on the Date of
Grant.

 

  (h) “Restrictive Covenant” means any of the restrictive covenants set forth in
Exhibit A, which is incorporated herein by reference.2

 

  (i) “Shares” means Class A Common shares, Class L Common shares, and Lowerco
Preferred shares, provided that if any stock of either of the Companies becomes
publicly traded on an established securities market, a “Share” means a share of
the publicly traded securities.

 

  (j) “Unit” means an undivided interest in (i) 1.3 Class A Common shares,
(ii) 0.1444 Class L Common shares, and (iii) 0.05 Lowerco Preferred shares, as
long as Shares are not traded on an established securities market. If any stock
of either of the Companies becomes traded on an established securities market, a
“Unit” means an undivided interest in a share of the publicly traded stock.

 

1 Some of the defined terms for certain grants may be set forth in the Grantee’s
employment agreement.

2 The Restrictive Covenants for certain grants may be set forth in the Grantee’s
employment agreement instead of in an Exhibit.

 

-2-



--------------------------------------------------------------------------------

4. Vesting of Appreciation Units. The Appreciation Units shall be subject to
forfeiture until the Appreciation Units vest. The Appreciation Units shall vest,
in accordance with Schedule A, based on attainment of the performance goals
specified on Schedule A and the Grantee’s continued Employment until the
         anniversary of the Date of Grant;3 provided, however, that:

 

  (a) The Appreciation Units shall become fully vested upon a Change of Control
during the Performance Period if the Grantee continues in Employment through the
date of the Change of Control, and such vested Appreciation Units shall be paid
in accordance with Section 5.

 

  (b) If the Grantee’s Employment with the Employer terminates during the
Performance Period as a result of the Grantee’s death or Disability, then
(i) the Grantee shall vest in any Appreciation Units for which the stock price
thresholds have been met in accordance with Schedule A before the termination
date, and any such Appreciation Units that vest shall be paid in accordance with
Section 5, and (ii) any unvested Appreciation Units shall be forfeited.

 

  (c) If the Grantee’s Employment terminates for any reason other than death or
Disability, then all of the unpaid Appreciation Units shall be forfeited.

5. Payment of Appreciation Units.

 

  (a) The Grantee’s vested Appreciation Units shall be paid upon the “Payment
Date,” which is defined as the first to occur of (i) a Change of Control that
meets the requirements of a “change in control event” under Section 409A of the
Code, (ii) the Grantee’s termination of Employment from the Employer as a result
of the Grantee’s death or Disability, or (iii) the          anniversary of the
Date of Grant. All payments to be made under this Agreement upon a termination
of Employment shall only be made upon the Grantee’s “separation from service”
within the meaning of Section 409A of the Code, and distributions shall be made
at a time and in a manner consistent with Section 409A.

 

  (b) When the vested Appreciation Units become payable on the Payment Date, the
Company shall pay to the Grantee an amount, in Shares, equal to (i) the number
of the Grantee’s vested Appreciation Units multiplied by (ii) the excess of the
Fair Market Value of a Unit on the Payment Date over $        , subject to
satisfaction of the Grantee’s tax withholding obligations as described below.
The amount so determined will be divided by the Fair Market Value of a Unit on
the Payment Date (or the Fair Market Value of a Share on the Payment Date if the
Shares are traded on an established securities market), to determine the number
of Shares to

 

3 Alternatively, the vesting schedule for certain grants of Appreciation Units
require continued employment through the date on which the stock price
thresholds are met. Such grants will provide that, if the Grantee’s Employment
with the Employer terminates during the Performance Period for any reason other
than Cause, the Grantee shall receive any previously vested Appreciation Units
in accordance with Section 5, and any unvested Appreciation Units shall be
forfeited. If the Grantee’s employment terminates for Cause, then all of the
unpaid Appreciation Units shall be forfeited.

 

-3-



--------------------------------------------------------------------------------

  be distributed. Payment shall be made in the form of fully vested Shares under
the Management Incentive Plan. A fractional Share may be paid in cash, or in a
Share or fractional Share, as determined by the Administrator. Payment shall be
made within 30 days after the Payment Date, subject to Sections 14, 15, and 19.
If payment is required to be delayed pursuant to Section 14, for purposes of
measuring the amount and number of Shares to be paid, the Payment Date will be
the earliest date as of which distribution may be made under Section 14.

6. Certain Calls and Puts. The Shares issued under this Agreement are subject to
the call and put rights contained in Section 6 of the Stockholders Agreement,
while the Stockholders Agreement remains in effect, except that such put rights
shall be granted only if and to the extent permitted by the Code (including
Section 409A thereof); provided, however, that the call rights contained in
Section 6 of the Stockholders Agreement shall not apply in the event of a
termination resulting from Disability or death.

7. Share Restrictions, etc. Except as expressly provided herein, the Grantee’s
rights hereunder and with respect to any Shares received upon payment in
accordance with Section 5 herein are subject to the restrictions and other
provisions contained in the Stockholders Agreement, while the Stockholders
Agreement remains in effect.

8. Forfeiture. Upon delivery of Shares pursuant to vested Appreciation Units,
the Grantee shall certify on a form acceptable to the Administrator that the
Grantee is, and at all times during and after Employment has been, in compliance
with the Restrictive Covenants and all other agreements between the Grantee and
the Company or any of its Affiliates. If the Company determines that the Grantee
is not, or at any time during or after Employment has not been, in compliance
with one or more of the Restrictive Covenants or with the provisions of any
agreement between the Grantee and the Company or any of its Affiliates, and such
non-compliance has not been authorized in advance in a specific written waiver
from the Company or the applicable party, the Administrator may cancel any
unpaid Appreciation Units. The Company shall also have the following (and only
the following) additional remedies:

 

  (a) During the six months after any delivery of Shares pursuant to vested
Appreciation Units, such payment may be rescinded at the Company’s option if the
Grantee fails, or at any time during or after Employment has failed, to comply
in any material respect with the terms of the Restrictive Covenants or of any
other agreement with the Company or any of its Affiliates or if the Grantee
breaches, or at any time during or after Employment has breached, any duty to
the Company or any of its Affiliates. The Company shall notify the Grantee in
writing of any such rescission within one year after such delivery. Within ten
days after receiving such a notice from the Company, the Grantee shall remit or
deliver to the Company as applicable (i) the amount of any gain realized upon
the sale of any Shares received upon payment of the Appreciation Units, (ii) any
consideration received upon the exchange of any Shares (or to the extent that
such consideration was not received in the form of cash, the cash equivalent
thereof valued at the time of the exchange), and (iii) the number of Shares
received in connection with the rescinded delivery.

 

-4-



--------------------------------------------------------------------------------

  (b) The Company shall have the right to offset against any Shares and cash
amounts due to the Grantee, including by reason of the Grantee’s interest in the
Appreciation Units, any amounts to which the Company is entitled as a result of
the Grantee’s violation of the terms of the Restrictive Covenants or of any
other agreement with the Company or any of its Affiliates or the Grantee’s
breach of any duty to the Company or any of its Affiliates; provided, however,
that no offset shall accelerate or defer the distribution date of amounts
payable under this Agreement in violation of Section 409A of the Code, and any
offset in violation of Section 409A shall be null and void. Accordingly, the
Grantee acknowledges that (i) the Company may withhold delivery of any Shares or
cash amount, (ii) the Company may place the proceeds of any sale or other
disposition of Shares in an escrow account of the Company’s choosing pending
resolution of any dispute with the Company, and (iii) the Company has no
liability for any attendant market risk caused by any such withholding, or
escrow, subject, however, to compliance with the requirements of Section 409A of
the Code.

The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or of any duty to the Company or any of its
Affiliates would be difficult to calculate accurately and that the right to
offset or other remedy provided for herein is reasonable and not a penalty. The
Grantee further agrees not to challenge the reasonableness of such provisions
even where the Company rescinds, delays, withholds, or escrows Shares, cash, or
proceeds or uses Shares, cash, or proceeds as a setoff.

9. Legends. Shares issued upon the payment of the vested Appreciation Units
shall bear such legends as may be required or provided for under the terms of
the Stockholders Agreement.

10. Transfer of Appreciation Units. The Appreciation Units may only be
transferred by the laws of descent and distribution, or to a legal
representative in the event of the Grantee’s incapacity and, in the case of
Shares, in accordance with the terms of the Stockholders Agreement.

11. Withholding. Any payment of the Shares and other amounts in accordance with
this Agreement will give rise to compensation income which may be subject to
applicable tax withholding. The Grantee expressly acknowledges and agrees that
the Grantee’s rights hereunder, including the right to a payment under
Section 5, are subject to the Grantee promptly paying to the Companies all taxes
required to be withheld. The Administrator may require that the Grantee pay any
tax withholding or other amounts required to be paid by the Companies or any
Affiliate with respect to the grant or vesting of the Appreciation Units or the
payment of any Shares or other amounts attributable to the Appreciation Units
under this Agreement at such time as the Administrator determines. The Grantee
authorizes the Companies and its Affiliates to withhold all required tax
withholding amounts from any amounts payable under this Agreement or otherwise
owed to the Grantee. Unless the Administrator determines otherwise, any tax
withholding obligation with respect to the payment of Shares shall be satisfied
by having Shares withheld up to an amount that does not exceed the minimum
applicable withholding tax amount.

 

-5-



--------------------------------------------------------------------------------

12. Grant Subject to Management Incentive Plan Provisions. This Award is made
pursuant to the Management Incentive Plan, the terms of which are incorporated
herein by reference, and in all respects shall be interpreted in accordance with
the Management Incentive Plan. The Award and any payments attributable to the
vested Appreciation Units are subject to interpretations, regulations, and
determinations concerning the Management Incentive Plan established from time to
time by the Administrator in accordance with the provisions of the Management
Incentive Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification, or listing of the shares issued under the
Management Incentive Plan, (ii) changes in capitalization, and
(iii) requirements of applicable law. The Administrator shall have the authority
to interpret and construe the Appreciation Units pursuant to the terms of the
Management Incentive Plan, and its decisions shall be conclusive as to any
questions arising hereunder. By participating in the Management Incentive Plan,
the Grantee acknowledges that all decisions and determinations of the
Administrator shall be final and binding on the Grantee, the Grantee’s
beneficiaries, and any other persons having or claiming an interest under an
Award.

13. Effect on Employment. Neither the grant of the Appreciation Units, nor the
issuance of Shares or other payments made in accordance with this Agreement,
shall give the Grantee any right to be retained in the employ of the Company,
Lowerco, or any of their Affiliates, affect the right of the Company, Lowerco,
or any of their Affiliates to discharge or discipline the Grantee at any time,
or affect any right of the Grantee to terminate the Grantee’s Employment at any
time, subject to applicable local law and the terms of any employment agreement.

14. Delay in Payments for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Grantee is a “specified employee” of a
publicly traded corporation under Section 409A of the Code at the time of
separation from service and if payment of any amount under this Agreement is
required to be delayed for a period of six months after the separation from
service pursuant to Section 409A of the Code, payment of such amount shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amount shall be paid in a lump sum payment within ten days after the end of the
six-month period. If the Grantee dies during the postponement period prior to
the payment of the postponed amount, the accumulated postponed amount shall be
paid to the personal representative of the Grantee’s estate within 60 days after
the date of the Grantee’s death.

15. Section 409A. It is intended that the Appreciation Units awarded hereunder
shall comply with the requirements of Section 409A of the Code (and any
regulations and guidelines issued thereunder), and this Agreement shall be
interpreted on a basis consistent with such intent. Payments shall only be made
upon an event and in a manner permitted by Section 409A of the Code. Each
payment under this Agreement is considered a separate payment for purposes of
Section 409A of the Code. As provided under Section 409A, if calculation of the
amount of a payment is not administratively practicable due to events beyond the
control of the Grantee, the payment will be treated as made upon the date
specified hereunder if the payment is made during the first calendar year in
which calculation of the amount of the payment is administratively practicable.
This Agreement may be amended without the consent of the Grantee in any respect
deemed by the Administrator to be necessary in order to preserve compliance with
Section 409A of the Code. No action or failure to act pursuant to this Section
shall subject the Companies or

 

-6-



--------------------------------------------------------------------------------

any Affiliate thereof to any claim, liability, or expense, and neither the
Companies nor any Affiliate thereof shall have any obligation to indemnify or
otherwise protect the Grantee from the obligation to pay any taxes pursuant to
Section 409A of the Code.

16. Nature of Grant; No Entitlement; No Claim for Compensation. The Grantee, in
accepting the Appreciation Units, represents and acknowledges the following:

 

  (a) The Management Incentive Plan was established voluntarily by the Company;
it is discretionary in nature, and may be modified, amended, suspended, or
terminated by the Company at any time.

 

  (b) The grant of the Appreciation Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of awards, or
benefits in lieu of awards, even if awards have been granted repeatedly in the
past.

 

  (c) All decisions with respect to future awards, if any, will be at the sole
discretion of the Administrator.

 

  (d) The Appreciation Units and any Shares acquired under the Management
Incentive Plan are extraordinary items that are outside the scope of the
Grantee’s employment contract, if any, and are not part of the Grantee’s normal
or expected compensation or salary for any purpose, including, but not limited
to, calculating any severance, resignation, termination, redundancy, or end of
service payments, bonuses, long-service awards, or pension or retirement or
welfare benefits or similar payments.

 

  (e) The Appreciation Units and the Shares subject to the Appreciation Units
are not intended to replace any pension rights or compensation.

 

  (f) The Grantee has not been induced to participate in the Management
Incentive Plan by any expectation of employment or continued employment with the
Company or any of its Affiliates.

 

  (g) In the event that the Grantee’s Employer is not the Company, the grant of
the Appreciation Units will not be interpreted to form an employment contract or
relationship with the Company and, furthermore, the grant of the Appreciation
Units will not be interpreted to form an employment contract with the Grantee’s
Employer or any Affiliate.

 

  (h) The future value of the underlying Shares is unknown and cannot be
predicted with certainty. If the Grantee vests in the Appreciation Units and
receives Shares, the value of the acquired Shares may increase or decrease. The
Grantee understands that the Companies are not responsible for any foreign
exchange fluctuation between the United States Dollar and the Grantee’s local
currency that may affect the value of the Appreciation Units or the Shares.

 

  (i)

In consideration of the grant of the Appreciation Units, no claim or entitlement
to compensation or damages shall arise from forfeiture of the Appreciation Units
or

 

-7-



--------------------------------------------------------------------------------

  diminution in value of the Appreciation Units or any of the Shares issuable
under the Appreciation Units from termination of the Grantee’s employment by the
Company or the Grantee’s Employer, as applicable (and for any reason whatsoever
and whether or not in breach of contract or local labor laws), or notice to
terminate employment having been given by the Grantee or the Grantee’s Employer,
and the Grantee irrevocably releases the Grantee’s Employer, the Company, and
its Affiliates, as applicable, from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Grantee shall
be deemed to have irrevocably waived the Grantee’s entitlement to pursue such
claim.

17. Data Privacy.

 

  (a) The Grantee hereby explicitly and unambiguously consents to the
collection, use, and transfer, in electronic or other form, of the Grantee’s
personal data as described in this Agreement by and among, as applicable, the
Grantee’s Employer, the Company, and its Affiliates for the exclusive purpose of
implementing, administering, and managing the Grantee’s participation in the
Management Incentive Plan.

 

  (b) The Grantee understands that the Grantee’s Employer, the Company, and its
Affiliates, as applicable, hold certain personal information about the Grantee
regarding the Grantee’s employment, the nature and amount of the Grantee’s
compensation, and the fact and conditions of the Grantee’s participation in the
Management Incentive Plan, including, but not limited to, the Grantee’s name,
home address, telephone number and e-mail address, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company and its Affiliates, and
details of all options, awards, or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested, or outstanding in the Grantee’s
favor, for the purpose of implementing, administering, and managing the
Management Incentive Plan (the “Data”).

 

  (c)

The Grantee understands that the Data may be transferred to the Company, an
Affiliate, and any third parties assisting in the implementation,
administration, and management of the Management Incentive Plan, that these
recipients may be located in the Grantee’s country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the Grantee’s country. The Grantee

 

-8-



--------------------------------------------------------------------------------

  understands that the Grantee may request a list with the names and addresses
of any potential recipients of the Data by contacting the Grantee’s local human
resources representative. The Grantee authorizes the recipients to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the purposes of implementing, administering, and managing the Grantee’s
participation in the Management Incentive Plan, including any requisite transfer
of such Data as may be required to a broker or other third party. The Grantee
understands that the Data will be held only as long as is necessary to
implement, administer, and manage the Grantee’s participation in the Management
Incentive Plan. The Grantee understands that the Grantee may, at any time, view
the Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data, or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Grantee’s local human resources representative. The Grantee understands,
however, that refusing or withdrawing the Grantee’s consent may affect the
Grantee’s ability to participate in the Management Incentive Plan. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Grantee understands that the Grantee may contact the Grantee’s local human
resources representative.

18. Severability. If any provision of this Agreement, or part thereof, is held
to be unenforceable, then it shall be reformed so as to be enforceable
consistent with the parties’ intent. Only if such unenforceable provision (or
part thereof) cannot be reformed shall such provision (or part thereof) be
severed from this Agreement and such unenforceability will not affect any other
provision (or part thereof) of this Agreement.

19. Compliance with Laws, Regulations, and Policies. The issuance of any Shares
pursuant to the vested Appreciation Units shall be subject to compliance by the
Companies and the Grantee with all applicable requirements of law relating
thereto (including, without limitation, foreign securities and exchange control
requirements). The inability of the Companies to lawfully issue Shares or the
inability of the Companies and/or the Grantee to obtain approval from any
regulatory body having authority deemed by the Companies to be necessary to the
lawful issuance of any Shares hereby shall relieve the Companies of any
liability with respect to the non-issuance of the Shares. The Appreciation
Units, and all Shares and other amounts payable pursuant to the Appreciation
Units, are subject to the terms of any applicable clawback and other policies
adopted by the Board.

20. Adjustment of Awards. In addition to the authority to make adjustments
pursuant to Section 7(b) of the Management Incentive Plan, the Administrator may
modify the terms of the Award as the Administrator deems appropriate, in good
faith, to take account of a change in circumstances occasioned by a stock
dividend or other similar distribution (whether in the form of stock, other
securities or other property), stock split or combination of shares (including a
reverse stock split), recapitalization, conversion, reorganization,
consolidation, split-up, spin-off, combination, merger, exchange of stock,
redemption or repurchase of all or part of the shares of any class of stock, any
change in the capital structure of the Company or an Affiliate or other
transaction or event (including a sale of a significant business of the Company
or an Affiliate). For the avoidance of doubt, pursuant to Section 7(b) of the
Management Incentive Plan or the preceding sentence, the Administrator may
adjust any terms of the Award, including by increasing or decreasing the base
price used for purposes of determining the value of Appreciation Units and
adjusting the performance goals, as the Administrator in its sole discretion
deems appropriate to prevent enlargement or diminution of benefits intended to
be provided under this Agreement. Without limiting the foregoing, to the extent
consistent with Section 409A of the Code, the Administrator may provide for the
payment or accrual of amounts in cash, or for other adjustments to the Award,
upon the payment of a cash dividend or distribution, or upon a substantially pro
rata redemption or repurchase, with respect to shares to which the Award
relates.

 

-9-



--------------------------------------------------------------------------------

21. Benefits Not Funded. The obligation to pay the Grantee’s Award shall at all
times be an unfunded and unsecured obligation of the Companies. The Companies
shall not have any obligation to establish any trust or escrow arrangement, nor
shall the Companies have any fiduciary relationship for the purpose of
segregating funds for the payment of the Award. The Grantee, and any other
person with an interest under the Management Incentive Plan, shall look solely
and exclusively to the general assets of the Companies for the payment of the
Appreciation Units. The interest of the Grantee, and any other person with an
interest in the Management Incentive Plan, in any benefits that become payable
under the Management Incentive Plan shall be no greater than that of an
unsecured creditor of the Companies.

22. Satisfaction of Claims. Any payment made to the Grantee or the Grantee’s
legal representative or estate in accordance with the terms of the Management
Incentive Plan shall to the extent thereof be in full satisfaction of all claims
with respect to that payment which such person may have against the Management
Incentive Plan, the Administrator (or its designate), or the Companies (or any
Affiliate), any of whom may require the Grantee or the Grantee’s legal
representative or estate, as a condition precedent to such payment, to execute a
receipt and release in such form as shall be determined by the Administrator.

23. Additional Terms and Conditions for Residents of Certain Countries.4 The
following are additional terms and conditions that govern an Award granted to a
Grantee resident in one of the countries listed below. In addition, if a Grantee
relocates to one of the countries included below, the special terms and
conditions for such country will apply to the Grantee to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Management Incentive Plan.

 

  (a) For Residents of Australia:

 

  (i) This Agreement has been prepared for the purpose of providing general
information, without taking account of the Grantee’s objectives, financial
situation, or needs. The Grantee should, before making any decisions, consider
the appropriateness of the information in this Agreement, and seek professional
advice, having regard to the Grantee’s objectives, financial situation, and
needs.

 

  (ii) The Companies are not licensed to provide financial product advice in
Australia in relation to the Appreciation Units and recommend that the Grantee
read the Management Incentive Plan and this Agreement in full before making a
decision to accept an offer of Appreciation Units. There is no cooling-off
regime in Australia that applies in respect of the offer of Appreciation Units.

 

4 Not all Agreements will include this Section.

 

-10-



--------------------------------------------------------------------------------

  (iii) If the Grantee acquires Shares under the Management Incentive Plan and
offers such Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law. The
Grantee should obtain legal advice on disclosure obligations prior to making any
such offers.

 

  (b) For Residents of Canada:

 

  (i) Notwithstanding Section 11, the Grantee may elect (in accordance with the
procedures established by the Company) to pay any withholding tax in cash. If
the Grantee does not make a timely election, then unless the Administrator
determines otherwise, the Grantee will be deemed to have elected to pay the
withholding tax by having the Company withhold Shares as provided in Section 11.

 

  (ii) Additional Terms for Residents of Quebec: The following additional
provisions apply for residents of Quebec:

 

  A. Data Privacy: The Grantee hereby authorizes the Companies’ representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the
Management Incentive Plan. The Grantee further authorizes the Companies and the
Administrator which administers the Management Incentive Plan, to disclose and
discuss the Management Incentive Plan with their advisors. The Grantee further
authorizes the Companies to record such information and to keep such information
in the Grantee’s employee file.

 

  B. Language Consent. The parties acknowledge that it is their express wish
that this Agreement, as well as all documents, notices, and legal proceedings
entered into, given, or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.

 

  (c)

For Residents of China: The issuance of Shares pursuant to the vested
Appreciation Units shall be subject to compliance by the Companies and the
Grantee with all applicable requirements of the laws and rules of the People’s
Republic of China including, without limitation, the State Administration of
Foreign Exchange (“SAFE”). Such laws and rules may require that the Shares be
held in a Company-designated brokerage account following issuance, that any

 

-11-



--------------------------------------------------------------------------------

  acquired Shares be sold upon issuance or within a designated period of time
following termination of employment and/or that sales proceeds from the sale of
the Shares be remitted to the People’s Republic of China and distributed to the
Grantee in accordance with applicable requirements.

 

  (d) For Residents of Hong Kong: The Appreciation Units and the Shares to be
issued upon vesting of the Appreciation Units do not constitute a public offer
of securities and are available only for employees of the Company or a
subsidiary.

WARNING: The contents of the Agreement and the Management Incentive Plan have
not been reviewed by any regulatory authority in Hong Kong. The Grantee is
advised to exercise caution in relation to the Appreciation Units. If the
Grantee is in any doubt as to the contents of the Agreement or the Management
Incentive Plan, the Grantee should obtain independent professional advice.

 

  (e) For Residents of Singapore: The Appreciation Units have been granted
pursuant to the “Qualifying Person” exemption” under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Management
Incentive Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. The Grantee should note that the Appreciation
Units are subject to section 257 of the SFA and Grantee will not be able to make
(i) any subsequent sale of the Shares in Singapore or (ii) any offer of such
subsequent sale of the Shares subject to the Appreciation Units in Singapore,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the SFA (Chapter 289,
2006 Ed.).

 

  (f) For Residents of Switzerland: The grant of the Appreciation Units under
the Management Incentive Plan is considered a private offering in Switzerland
and is, therefore, not subject to registration in Switzerland.

24. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

[SIGNATURE PAGE FOLLOWS]

 

-12-



--------------------------------------------------------------------------------

By acceptance of the Appreciation Units, the undersigned agrees hereby to become
a party to, and be bound by the terms of, the Stockholders Agreement as a
“Manager” as defined therein, this Agreement, and the Management Incentive Plan.

Executed as of the Date of Grant.

 

SunGard Capital Corp. and   SUNGARD CAPITAL CORP. SunGard Capital Corp. II  
SUNGARD CAPITAL CORP. II   By:  

 

Grantee

I ACKNOWLEDGE THAT I HAVE RECEIVED A COPY OF THIS AGREEMENT AND CERTAIN RELATED
INFORMATION, AND THAT I HAVE READ AND UNDERSTOOD THESE DOCUMENTS. I ACCEPT AND
AGREE TO ALL OF THE PROVISIONS OF THIS AGREEMENT. I AGREE THAT ALL DECISIONS AND
DETERMINATIONS OF THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON ME AND ON ANY
OTHER PERSON HAVING OR CLAIMING A RIGHT UNDER THIS AGREEMENT.

 

 

Grantee

 

-13-



--------------------------------------------------------------------------------

Schedule A

Vesting Schedule

 

(1) Stock Price Thresholds.

The Appreciation Units shall vest on the          anniversary of the Date of
Grant, or on the Grantee’s earlier termination of Employment as a result of
death or Disability, if and to the extent that the Appreciation Units have been
“earned” prior to such time based on the achievement of the stock price
thresholds described in this Schedule A. During the Performance Period, the
Appreciation Units are considered to be “earned” on a Measurement Date (as
defined below) if and to the extent that the “Average Value” (as defined below)
exceeds $        , but only to the extent that the Appreciation Units have not
been earned on a previous Measurement Date.5

100% of the Appreciation Units shall be earned if, during the Performance
Period, the Average Value on a Measurement Date equals or exceeds $        . If,
during the Performance Period, the Average Value on a Measurement Date falls
between $         and $        , the percentage of Appreciation Units that are
earned on the Measurement Date will be based on linear interpolation. The
percentage of earned Appreciation Units shall be cumulative, and in no event
shall more than 100% of the Appreciation Units be earned.

Any Appreciation Units that are not earned by the end of the Performance Period
shall be forfeited as of the end of the Performance Period. Any Appreciation
Units that are earned and vest during the Performance Period will be payable as
described in Section 5 of the Agreement.

 

(2) Measurement with Respect to Appreciation Units.

Average Value shall be determined by the Board on each Measurement Date,
beginning with the first Measurement Date during the Performance Period, and the
Board shall determine the number of Appreciation Units, if any, that are earned
as of the Measurement Date based on such Average Value.

 

(3) Definitions.

(a) “Average Value” shall mean as follows:

(i) If Shares are not traded on an established securities market, “Average
Value” shall mean (A) with respect to the “First Quarter Measurement Date” (as
defined in subsection (c) below), the average of the Fair Market Value of a Unit
based on financial results for the first quarter of the current calendar year
and the fourth quarter of the prior calendar year (e.g., for the First Quarter
Measurement Date in 2014, the average of the Fair

 

5  Certain Appreciation Units vest based on attainment of the stock price
thresholds and continued service through the date on which the stock price
thresholds are met, without the continuing service requirement through the end
of the performance period. For such awards, references in this Schedule A to
Appreciation Units being “earned” if the performance measures are satisfied
instead reference the Appreciation Units being “vested” if the stock price
thresholds are met.



--------------------------------------------------------------------------------

Market Value of a Unit based on financial results for the quarters ending
March 31, 2014 and December 31, 2013), and (B) with respect to the “Third
Quarter Measurement Date” (as defined in subsection (c) below), the average of
the Fair Market Value of a Unit based on financial results for the second and
third quarters of the current calendar year (e.g., for the Third Quarter
Measurement Date in 2013, the average of the Fair Market Value of a Unit based
on financial results for the quarters ending June 30, 2013 and September 30,
2013), in each case rounded to the nearest $0.01, as determined by the Board.

(ii) If Shares are traded on an established securities market, “Average Value”
shall mean the average Fair Market Value of a Share for the 20 consecutive
trading day period ending on a Measurement Date, rounded to the nearest $0.01,
as determined by the Board.

(b) “Earnings Release” shall mean the quarterly press release in which the
Company publicly discloses the financial results of the applicable quarter, as
determined by the Board.

(c) “Measurement Date” shall mean as follows:

(i) If Shares are not traded on an established securities market, a “Measurement
Date” shall mean each of the following dates during the Performance Period:
(A) the date on which the Board determines the Fair Market Value of the Shares
underlying a Unit based on financial results for the first quarter of each
calendar year during the Performance Period (the “First Quarter Measurement
Date”), either at a meeting of the Board or by written consent in lieu of a
meeting; and (B) the date on which the Board determines the Fair Market Value of
the Shares underlying a Unit based on financial results for the third quarter of
each calendar year during the Performance Period (the “Third Quarter Measurement
Date”), either at a meeting of the Board or by written consent in lieu of a
meeting.

(ii) If Shares are traded on an established securities market, a “Measurement
Date” shall mean each of the following dates during the Performance Period:
(A) the last day of the 20 consecutive trading day period following the Earnings
Release for the first quarter of each calendar year during the Performance
Period; (B) the last day of the 20 consecutive trading day period following the
Earnings Release for the third quarter of each calendar year during the
Performance Period; and (C) the last day of the Performance Period.



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

1. The “Restricted Period” means the period during the Grantee’s Employment and
continuing until the date that is six months following the final delivery of
Shares under this Agreement. The “Post-Termination Restricted Period” is that
portion of the Restricted Period beginning on the Grantee’s Date of Termination
and ending on the six month anniversary of the date of final delivery of Shares
under this Agreement. “Date of Termination” means the date that the termination
of the Grantee’s Employment with Employer is effective on account of the
Grantee’s death, the Grantee’s Disability, or termination by Employer or by the
Grantee, as the case may be.

2. Except as noted in subsection 2(c),

 

  (a) The Grantee will not render services during the Restricted Period for any
organization or engage directly or indirectly in any business which, in the
judgment and sole determination of the Chief Executive Officer of the Company
(the “CEO”) or another senior officer designated by the Committee, is or becomes
competitive with any business of the Company and/or its Affiliates (together,
for purposes of this Exhibit A, “Company”) with respect to which the Grantee had
significant involvement or responsibility during his or her Employment (the
“Grantee’s Business”), or which organization or business, or the rendering of
services to such organization or business, is or becomes otherwise prejudicial
to or in conflict with the interests of the Company with respect to the
Grantee’s Business. The foregoing covenant shall apply to any such business or
organization that operates in the same geographic location anywhere in the world
in which the Grantee’s Business operates, unless Grantee’s responsibilities were
limited to a defined territory or market. If Grantee’s responsibilities were
limited to a defined territory or market, then this covenant will apply only to
any territory or market for which Grantee was responsible during the last two
years of Grantee’s employment with the Company. If the Grantee’s Employment with
the Company has terminated, the judgment of the CEO or other designated officer
will be based on the Grantee’s position and responsibilities while employed by
the Company, the Grantee’s post-employment responsibilities, and position with
the other organization or business, the extent of past, current, and potential
competition or conflict between the Company and the other organization or
business, the effect on the Company’s customers, suppliers, employees, and
competitors of the Grantee’s assuming the post-employment position, and such
other considerations as are deemed relevant given the applicable facts and
circumstances.

 

  (b)

During the Restricted Period, the Grantee will not solicit or contact at any
time, directly or through others, for the purpose or with the effect of
competing or interfering with or harming any part of the Company’s business,
(a) any customer or acquisition target under contract with the Company at any
time during the last two years of the Grantee’s Employment with the Company;
(b) any prospective



--------------------------------------------------------------------------------

  customer or acquisition target that received or requested a proposal, offer,
or letter of intent from the Company at any time during the last two years of
the Grantee’s Employment with the Company; (c) any affiliate of any such
customer or prospect; and (d) any of the individual contacts established by the
Company or the Grantee or others at the Company during the period of the
Grantee’s Employment with the Company.

 

  (c) The foregoing covenants shall apply to the Post-Termination Restricted
Period only if the Grantee was not a resident of California on the Grantee’s
Date of Termination and is not a resident of California during the
Post-Termination Restricted Period.

3. At all times during the Grantee’s Employment and after the Grantee’s Date of
Termination, the Grantee will not disclose to anyone outside the Company, or use
other than in and for the sole benefit of the Company’s business, any
confidential or proprietary information or material relating to the business of
the Company (“Proprietary Information”) acquired or developed by the Grantee
during Employment with the Company. The Grantee understands that the Company’s
Proprietary Information includes, by way of example and not limitation, the
following information that is not generally available to the public nor readily
ascertainable by the public, which has been subject to reasonable procedures of
confidentiality, and has value to the Company’s business and, if disclosed,
likely would have value to the business of the Company’s competitors: (a) the
identity of customers and prospects, their specific requirements, and the names,
addresses and telephone numbers of individual contacts; (b) prices, renewal
dates and other detailed terms of customer and supplier contracts and proposals;
(c) pricing policies, information about costs, profits and sales, methods of
delivering software and services, marketing and sales strategies, and software
and service development strategies; (d) source code, object code,
specifications, user manuals, technical manuals and other documentation for
software products; (e) screen designs, report designs and other designs,
concepts and visual expressions for software products; (f) employment and
payroll records; (g) forecasts, budgets, acquisition models and other non-public
financial information including performance targets for incentive based awards;
and (h) expansion plans, business or development plans, management policies,
information about possible acquisitions or divestitures, potential new products,
markets or market extensions, and other business and acquisition strategies and
policies. Proprietary Information does not include information that is generally
available to, or known by, the public without violation of any applicable trade
secret law or breach of a contractual covenant of confidentiality by Employee or
any current or former employee, contractor or others in such relationships with
the Company.

4. The Grantee will promptly communicate to the Company, in writing, all
marketing strategies, product ideas, software designs and concepts, software
enhancement and improvement ideas, and other ideas and inventions (collectively,
“works and ideas”) pertaining to the Company’s business, whether or not
patentable or copyrightable, that are made, written, developed, conceived or
reduced to practice by the Grantee, alone or with others, at any time (during or
after business hours) while the Grantee is employed by the Company or during the
three months after the Grantee’s Date of Termination. The Grantee understands
that all of those works and ideas will be the Company’s exclusive property, and
by accepting the Appreciation Units the Grantee hereby assigns all the Grantee’s
right, title and interest in those works and



--------------------------------------------------------------------------------

ideas to the Company. The Grantee will sign all documents which the Company
deems necessary to confirm its ownership of those works and ideas, and the
Grantee will cooperate fully with the Company to allow the Company to take full
advantage of those works and ideas, including the securing of patent and/or
copyright protection and/or other similar rights in the United States and in
foreign countries. Works and ideas, whether or not patentable or copyrightable,
made, written, developed, conceived or reduced to practice by the Grantee, alone
or with others, not subject to compelled assignment under this Section 4 are
those that meet each of the following criteria: (a) are or were developed
entirely on Grantee’s own time; and (b) are or were developed without use of any
equipment, supplies, facility or Proprietary Information of the Company; and
(c) (i) do not relate, at the time made, written, developed, conceived or
reduced to practice, to the Company’s business or its actual or demonstrably
anticipated research, development or business plans, or (ii) do not result from
any service provided or work performed by Grantee for the Company.

5. During the Restricted Period, the Grantee will not solicit or encourage,
directly or indirectly,

 

  (a) any individual who is an employee or independent contractor of the Company
during the Restricted Period (“Service Provider”), and also was an employee or
independent contractor of the Company within the six months before Grantee’s
Date of Termination, to terminate or reduce such employee’ or independent
contractor’s relationship with the Company.

 

  (b) by use of any Proprietary Information, any Service Provider to terminate
or reduce his, her or its employment or independent contractor relationship with
the Company.

6. If any provision of this Exhibit A, or part thereof, is held to be
unenforceable due to being overbroad with respect to time, geography or scope,
then it shall be reformed so as to be enforceable consistent with the Company’s
intent to award Appreciation Units only to Grantees who are contractually bound
to protect, to the maximum extent permitted by applicable law, the Company’s
Proprietary Information, business goodwill, relationships with customers,
prospective customers, vendors and Service Providers, as well as the Company’s
works and ideas. Only if such unenforceable provision (or part thereof) cannot
be reformed, shall such provision (or part thereof) be severed from this Exhibit
A and such unenforceability will not affect any other provision (or part
thereof) of this Exhibit A or the Agreement of which this Exhibit A is a part.